Citation Nr: 0019854	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S. A., and A. D.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fort Harrison, Montana, which denied 
entitlement to service connection for bilateral hearing loss.

The Board notes that in a July 1999 rating decision, the RO 
denied entitlement to service connection for degenerative 
joint disease of the right knee, degenerative joint disease 
of the left knee, and a left ankle condition.  The veteran 
has not filed a notice of disagreement as to that decision.



FINDING OF FACT

Competent medical evidence of a current diagnosis of 
bilateral hearing loss caused by an incident of service has 
not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in September 1959, the veteran's systems 
were clinically evaluated as normal, with the exception of 
identifying scars.  Whispered voice testing revealed 15/15 
hearing bilaterally.  Clinical records reflect treatment for 
dermatitis, pain in the right lower leg following a self-
inflicted gunshot wound, a sore throat, sebaceous cyst on the 
forearm, and a contusion to the left upper leg.  Upon 
separation examination dated in September 1963, the veteran's 
systems were clinically evaluated as normal, with the 
exception of identifying body marks and scars.  Whispered 
voice testing revealed 15/15 hearing bilaterally.  

Private hospital records dated in October 1997 reflect 
treatment for an abdominal wall hernia.  

A January 1998 VA treatment record notes the veteran 
complained of increased hearing difficulties.  The right ear 
was noted as mostly occluded by cerumen.  A bilateral ear 
wash with good results was noted.  Assessments of hematuria, 
hypertension, and back pain were noted.  

VA treatment records dated from September 1998 to March 1999 
reflect treatment for hypertension, hematuria, and 
degenerative joint disease.  A history of chronic back pain 
and removal of a skin tag were also noted.

At his January 1999 RO hearing, a friend testified that he 
had known the veteran for twenty-five years and he was deaf 
in 1975 when they met.  A second friend of the veteran 
testified that he had known the veteran since the late 1970's 
and he was hard of hearing at that time.  He also stated the 
veteran's hearing had not gotten any better.  (Transcript, 
page 2).  The veteran testified that he first noticed a 
hearing problem around 1961 to 1962.  He also testified that 
he complained of hearing loss at his discharge physical and 
he assumed that it was written in his files.  The veteran 
reported that his discharge physical lasted only five to ten 
seconds.  (Transcript, page 3).  He stated that his job 
during service was that of projectile man and that he did not 
have ear protection.  (Transcript, pages 3-4).  The veteran 
also reported being exposed to jet engine noise while aboard 
ship and being assigned to a tank gun crew later in service.  
(Transcript, pages 4-5).  He testified that he still enjoyed 
hunting, but he had worn ear protection since service.  He 
also reported seeing a doctor in 1987 or 1988.  (Transcript, 
page 6).

A February 1999 statement from W. J. B. states that the 
veteran's hearing was getting bad in 1963 due to the fact 
that he did not have ear plugs when firing big guns.  

A February 1999 statement from the veteran's mother reflects 
that the veteran's hearing was very bad when he came home in 
the fall of 1963.  She stated that he told her that he had 
told the doctor about his hearing loss when he was being 
discharged and he thought it was written in his records.  She 
also stated his hearing loss was from using guns with no ear 
protection.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (1999).  
In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385 
(1999), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
bilateral hearing loss is not warranted.

Although the veteran has presented lay evidence of his past 
and current hearing difficulties, the record is silent for 
competent medical evidence of a current diagnosis of hearing 
loss.  The Board recognizes that the veteran's mother and 
friends have attested to his current hearing difficulties; 
however, the contentions of the veteran and his family and 
friends must be supported by medical opinions.  As stated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The record does not 
reveal that the veteran, his mother, or his friends possess 
any medical expertise.  Thus, their lay medical assertions to 
the effect that the veteran currently suffers from hearing 
loss and that the veteran's military service caused or 
substantially or materially contributed to the veteran's 
hearing loss have no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). The Court has limited 
service connection to those cases where the underlying in-
service incident has resulted in a disability.  In the 
absence of proof of a present disability, a valid claim has 
not been presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, in the absence of competent evidence of a 
current diagnosis of bilateral hearing loss caused by an 
incident of service, the veteran's claim is not well grounded 
and must be denied.

The Board notes that in a July 2000 written argument, the 
veteran's representative maintained that if the Board found 
the veteran's claim was not well grounded, a remand was 
required under the substantive provisions of the Veterans 
Benefits Administration Manual M21-1 requiring that full 
development of all claims be undertaken.  However, the Court 
has observed that the decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) makes it clear that the statutory duty 
to assist does not attach until a well-grounded claim has 
been submitted.  See Carbino v. Gober, 10 Vet. App. 507 
(1997).  The Board is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that the claim is not well-grounded.  The Board is not bound 
by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the duty to assist in connection with the well-
grounded claim determination are quite clear.  See Morton v. 
Brown, 12 Vet. App. 477 (1999); 38 C.F.R. § 19.5 (1998).  
Therefore, the Board has determined that in the absence of a 
well-grounded claim, VA has no duty to assist the veteran in 
developing his case and a remand is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

